Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 5/26/2020. Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-7 and 15-17 in this application using language “a queue manager configured to”, “a plurality of detectors configured to”, “an operation distributor configured to”, “a waiting queue configured to”, “an input queue configured to”, “an output queue configured to”, “a detector manager configured to”, “a file manager configured to”, “a detection policy manager configured to”, “a post-processor configured to” and “an enterprise business system comprising a file manager configured to”, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. The closest description is found in FIG. 3 as well as in para. 0019, 0020, 0011, 0016 and 0017, respectively, which only mentioning what each one of those does, not what it is or what is the physical structure. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims the terms “a queue manager configured to”, “a plurality of detectors configured to”, “an operation distributor configured to”, “a waiting queue configured to”, “an input queue configured to”, “an output queue configured to”, “a detector manager configured to”, “a file manager configured to”, “a detection policy manager configured to” , “a post-processor configured to” and “an enterprise business system comprising a file manager configured to” are indefinite and the instance specification does not provide description as shown above. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 2, 8 and 18 are rejected under 35 U.S.C. 103 as being
unpatentable over Tora et al. (US 20200259857 A1), hereinafter Tora, in view of He et al. (CN 107528818 A), hereinafter He.

Regarding claim 1, Tora teaches a computing device comprising:
one or more processors (para. 0012, [t]he system comprises one or more processors);
a non-transitory memory in which one or more programs to be executed by the one or more processors are stored (para. 0009, the non-transitory computer-readable medium further comprises instructions for causing the computer system to execute the step of generating a signature of the results of the analysis of the plurality of analysis modules in the central intelligence database);
a queue manager configured to receive a security detection request including a detection target file (FIG. 1, para. 0027, 0030 and 0031, external analyzer module [queue manager] 116 receives collected artifacts of file and associated metadata);
	a plurality of detectors configured to perform a security detection operation on the target detection file (FIG. 1 and para. 0031, [t]he external analyzers [plurality of detectors] 130 include dynamic analyzers adapted to analyze file artifacts); and
	an operation distributor configured to acquire detection policy information related to the detection target file and distribute the detection target file received from the queue manager to one or more of the plurality of detectors based on the detection policy information (para. 0043, [t]he encoding allows the file to be transferred and stored without triggering alerts or active responses by system or network-based security apparatus or modules that detect out-of-policy files; this means that the modules have received the policy, or otherwise there is no way to judge if the transferring of file is out-of-policy).
	Additionally, in an analogous art, He teaches an operation distributor configured to acquire detection policy information related to the detection target file and distribute the detection target file received from the queue manager to one or more of the plurality of detectors based on the detection policy information (p.2/20, para. 2 and 3, p.4/20, para. 9, policy for target media file and its associated open page; media file delivery rule and limit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tora and He because it can void various false, pornography, violence and so on media file is also generated, in order to better maintain media image as well as conforms to national law, also required they can strictly for putting each kind of media file according to each delivery rule and limit of the inner platform of the media file (He, p.2/20 para. 2).

	Regarding claim 2, the combination of Tora and He teaches all of the limitations of claim 1, as described above. Tora further teaches wherein the queue manager comprises:
	a waiting queue configured to sequentially store the received security detection request (para. 0030 and 0044, [t]he queue module 112 temporarily stores submitted artifacts to provide an ordered flow of artifact analysis procedures ); and
	an input queue configured to sequentially receive the detection target file included in the security detection request from the waiting queue and to sequentially deliver the received detection target file to the operation distributor (para. 0027 and 0030, an external analyzer that recursively extracts embedded files , objects, streams, and metadata for analysis and correlation; the queue module 112 can provide for a first-in first-out (FIFO)).

	Regarding claim 8, claim 8 is rejected as the same as claim 1.

	Regarding claim 18, “the distributed detection target file” in the last limitation causing the plurality of detectors to perform a security detection operation on the distributed detection target file causes lack of antecedent basis objection. Also, Examiner reasonably broadly interprets “the distributed detection target file” as regular target file as used in this invention since there is no description in the claims nor in instant specification of what the scope “the distributed detection target file”.
	Under this interpretation, claim 18 is rejected as in claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tora and He, as applied in the claims above, further in view of Wang et al. (CN 106599686 A), hereinafter Wang.

	Regarding claim 3, the combination of Tora and He teaches all of the limitations of claim 2, as described above. 
The combination of Tora and He does not explicitly disclose wherein the operation distributor is further configured to receive detection result information from the detectors to which the detection target file is distributed and the queue manager further comprises an output queue configured to receive the detection result information from the operation distributor and to sequentially output the detection result information. However, in an analogous art, Wang teaches wherein the operation distributor is further configured to receive detection result information from the detectors to which the detection target file is distributed and the queue manager further comprises an output queue configured to receive the detection result information from the operation distributor and to sequentially output the detection result information (p.4/10 a), d) and g), outputting and storing the ordered sample point in the result queue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tora, He and Wang because it provides the following benefits: 1) sample feature extraction and analysis process of the invention is carried out automatically, using an unsupervised learning method, it does not need manual marking training; 2) the invention uses the OPTICS algorithm, not only can identify any shape and any number of lusters(clusters), and greatly reduces the influence of the input parameters to the clustering result and improves the efficiency and quality of the clustering; 3) the invention can more intuitively know clustering condition and adjustments are made accordingly in time through the visual output result user; 4) extracted by the invention feature compressed representation by TLSH, under the condition of without losing characteristic and greatly reduce the data dimensionality, improve the clustering speed, at the same time, the TLSH calculates the distance value can reach more than 1000, so that the discrimination between different families is more obvious. (Wang, p.5/20 para. 3-6).

Claim Objection
	Claims 4-7 and 9-17 are objected to as being dependent upon rejected base
claims, but would be allowable if rewritten in independent form including all of the
limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 



/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437